                                          Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 1 of 16




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CHAD SOLIS,                                        Case No. 20-cv-03912-NC
                                  11
                                                       Plaintiff,                           ORDER GRANTING IN PART,
Northern District of California




                                  12                                                        AND DENYING IN PART
 United States District Court




                                                v.                                          DEFENDANTS’ MOTION TO
                                  13                                                        DISMISS THE FIRST
                                         CITY OF SUNNYVALE, et al.,                         AMENDED COMPLAINT
                                  14
                                                       Defendants.                          Re: Dkt. No. 30
                                  15
                                  16
                                  17          Defendants Ngo and the City of Sunnyvale move to dismiss plaintiff Chad Solis’
                                  18   first amended complaint. See Dkt. No. 30, Motion to Dismiss (“MTD”). As before, Solis
                                  19   alleges that Defendants detained him, applied excessive force, and forcefully took his
                                  20   apartment keys to search his apartment without consent. See Dkt. No. 29, First Amended
                                  21   Complaint (“FAC”). Again, however, Solis fails to allege facts to support his claims
                                  22   against Ngo and the City. The Court finds that Solis’ amended complaint still fails to
                                  23   allege a sufficient nexus between Ngo’s own conduct and the alleged constitutional
                                  24   violations of his subordinates. The Court also finds that the amended complaint still fails
                                  25   to sufficiently allege Monell liability against the City of Sunnyvale. Accordingly, the
                                  26   Court GRANTS the motion to dismiss the first claim against Ngo, and the fourth claim
                                  27   against the City of Sunnyvale, WITHOUT LEAVE TO AMEND. The Court DENIES the
                                  28   motion to dismiss as to the remaining defendants.
                                            Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 2 of 16




                                  1    I.    Background
                                  2         A.      Allegations in the First Amended Complaint
                                  3              The following factual allegations are assumed to be true for purposes of this order.
                                  4    See Lee v. City of Los Angeles, 250 F.3d 668, 688 (9th Cir. 2001). On September 13,
                                  5    2019, Chad Solis heard noises outside his apartment around 1:00 a.m., and went outside
                                  6    his unit where he saw his neighbor Billy Pratt. FAC ¶ 16. After speaking with him, Pratt
                                  7    informed Solis that he recently dealt with discrimination, harassment, and excessive force
                                  8    from the Sunnyvale Police Department. Id. ¶ 17. During this conversation, uniformed
                                  9    Sunnyvale Police Department officers, Lockwood, Meadows, Maxwell, and Nguyen,
                                  10   arrived at the apartment complex in response to a call about “loud noises and concern
                                  11   about a ‘struggle to open an apartment door.’” Id. ¶ 18. Once the officers “aggressively”
                                       approached, Pratt and Solis headed back toward their apartment units. Id. ¶ 19. One of the
Northern District of California




                                  12
 United States District Court




                                  13   police officers, Defendant Lockwood, ordered Solis to step away from his door, and Solis
                                  14   immediately complied. Id. ¶ 20. Several police officers separated Pratt and Solis for
                                  15   questioning, and officers Maxwell and Meadows questioned Solis about the events leading
                                  16   up to their arrival. Id. ¶¶ 21–22. Solis informed Defendants that he had a conversation
                                  17   with Pratt, and that Pratt informed him of the recent harassment he dealt with from the
                                  18   police. Id. ¶ 22.
                                  19             Then Defendant Lockwood ordered his field officer trainee, Meadows, to take
                                  20   Solis’ house keys to search his home. Id. ¶ 23. Defendants did not have a warrant to
                                  21   search Solis’ home. Id. Solis saw that the other officers already handcuffed Pratt and
                                  22   acted “aggressively” with him, which made Solis fearful that Defendants would harm him.
                                  23   Id. ¶ 24. Solis informed Lockwood, Meadows, Maxwell, and Nguyen that they did not
                                  24   have a warrant, and he declined to give them his key or access to his apartment unit. Id. ¶
                                  25   25. Lockwood immediately became agitated and “aggressively informed Solis” that “we
                                  26   don’t need to” have a warrant, and “I’m not asking, give me the key.” Id. ¶ 26. Solis
                                  27   persisted refusing consent to a search of his apartment and asked why the officers had
                                  28   probable cause. Id. ¶ 27. Lockwood claimed that “he needed to perform a security check
                                                                                       2
                                          Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 3 of 16




                                  1    of Solis’ unit,” even though Solis believed there was no need for a safety check of his
                                  2    home. Id. ¶ 28. Lockwood already searched Pratt’s apartment and noted debris, which
                                  3    explained the origins of the loud noises complained of in the initial police call. Id.
                                  4           Lockwood threatened Solis and informed him that he would be sent to jail if he did
                                  5    not comply and give his key to the officers. Id. ¶ 29. Solis responded to Lockwood’s
                                  6    threats by stating that any arrest would be wrongful. Id. ¶ 30. Lockwood however, denied
                                  7    that the arrest would be wrongful, and demanded Solis’ apartment key once more stating
                                  8    that Solis would go to jail if he refused. Id. ¶ 31. Once Solis asked for further
                                  9    clarification, Lockwood used force to obtain Solis’ key. Id. ¶ 32. Lockwood grabbed
                                  10   Solis’ arm and shoved him against the hallway wall, struck him in the throat with his hand,
                                  11   and placed Solis’ left wrist in a wrist lock. Id. ¶ 33. Then Lockwood “yanked Solis away
                                       from the wall,” and Meadows, Maxwell, and Nguyen threw Solis onto the floor. Id. ¶ 34.
Northern District of California




                                  12
 United States District Court




                                  13   All four officers then dogpiled on Solis, and each officer contorted a different body part.
                                  14   Id. ¶ 35. Nguyen placed her knee and bodyweight on Solis’ back while grabbing his right
                                  15   arm, Lockwood bent Solis’ left leg at the knee and cranked it toward his thigh, and
                                  16   Maxwell and Meadows “forcefully maneuver[ed]” and handcuffed Solis while they pinned
                                  17   him down on the ground. Id. ¶¶ 35–36. At no time did Solis attempt to strike the
                                  18   Defendant officers or any other City officer during this encounter. Id. ¶ 43.
                                  19          Defendants forcefully took Solis’ keys from him, pat searched him, and placed him
                                  20   in a patrol vehicle. Id. ¶ 37. Defendants transported Solis to jail for booking and held him
                                  21   overnight for about six hours. Id. ¶ 38. The Santa Clara County District Attorney’s office
                                  22   charged Solis with Penal Code § 415 Disturbing the Peace and Penal Code § 148(a)(1)
                                  23   Resisting/Delaying Officers, but did not file any other criminal charges. Id. ¶ 41. Upon
                                  24   release from jail, Defendants returned Solis his apartment keys, and upon return to his
                                  25   apartment, Solis found his apartment door slightly ajar. Id. ¶¶ 39–40. Solis alleges that
                                  26   Defendants entered his apartment unit after arresting him, even though they did not obtain
                                  27   a warrant or Solis’ express permission to do so. Id. ¶ 40. Solis suffered humiliation,
                                  28   emotional distress, and severe pain and physical injury, including abrasions to his arms.
                                                                                     3
                                           Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 4 of 16




                                  1    Id. ¶ 42, 66–67.
                                  2           Defendant Chief Phan Ngo is and was employed as the Chief of the Sunnyvale
                                  3    Department of Public Safety. Id. ¶ 15. As the highest position in the Sunnyvale Police
                                  4    Department, Solis alleges that Ngo is responsible for hiring, screening, training, retention,
                                  5    supervision, discipline, counseling, and control of all department employees and their
                                  6    agents. Id. Ngo is allegedly charged with administering the policies for the department’s
                                  7    safety officers and is responsible for the promulgation of the policies and procedures of the
                                  8    department. Id. Ngo was not present during the events at issue in the complaint. See
                                  9    generally FAC. The City of Sunnyvale employs the defendant officers. Id. ¶ 10. Solis
                                  10   alleges, upon information and belief, that the City maintains the policies, practices, and
                                  11   customs of “performing false arrests, unreasonable and warrantless searches and seizures,
                                       and using excessive force.” Id.
Northern District of California




                                  12
 United States District Court




                                  13        B.   Procedural History
                                  14        Solis filed this lawsuit on June 14, 2020. See Dkt. No. 1. The Court dismissed Solis’
                                  15   complaint on October 21, 2020, for failure to state a claim. See Dkt. No. 28. Solis
                                  16   amended his complaint on November 4, 2020, alleging: (1) violation of the Fourth
                                  17   Amendment under 42 U.S.C. § 1983; (2) false arrest, false imprisonment, and violation of
                                  18   Cal. Const. art. I, § 13; (3) excessive force and unreasonable search and seizure in
                                  19   violation of the Fourth Amendment under 42 U.S.C. § 1983; (4) municipal liability for
                                  20   unconstitutional custom or policy under 42 U.S.C. § 1983; and (5) violation of California’s
                                  21   Bane Act, Cal. Civ. Code § 52.1. See FAC. ¶¶ 69–112. Defendants again move to dismiss
                                  22   under Fed. R. Civ. P. 12(b)(6) the first claim against defendant Ngo,1 and the fourth claim
                                  23   against the City of Sunnyvale. See MTD. The motion is fully briefed, and the Court
                                  24   vacated the hearing set for December 23, 2020. See Dkt. Nos. 30, 31, 32, 33. All parties
                                  25
                                       1
                                  26     After amending the complaint, Solis removed Ngo from his third claim. See FAC ¶¶ 88–
                                       94. Defendants’ motion to dismiss only addresses the first claim for relief, see MTD at 2,
                                  27   but Solis’ Opposition says Defendants move to dismiss the third claim for relief as well,
                                       see Opposition to MTD (“Opp’n”) at 6. Because the analysis for both claims is the same,
                                  28   and because Solis removed Ngo from the third claim in the FAC, the Court’s analysis of
                                       the first claim also applies to the third claim.
                                                                                        4
                                             Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 5 of 16




                                  1    have consented to the jurisdiction of a magistrate judge. See Dkt. Nos. 6, 19.
                                  2    II.    Legal Standard
                                  3            A motion to dismiss for failure to state a claim under Rule 12(b)(6) tests the legal
                                  4    sufficiency of a complaint. Navarro v. Block, 250 F.3d 729, 732 (9th Cir. 2001). Under
                                  5    Rule 8(a), a complaint must include a short and plain statement showing that the pleader is
                                  6    entitled to relief. See Fed. R. Civ. P. 8(a). Although a complaint need not allege detailed
                                  7    factual allegations, it must contain sufficient factual matter, accepted as true, to “state a
                                  8    claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
                                  9    (2007). The Court need not accept as true “allegations that are merely conclusory,
                                  10   unwarranted deductions of fact, or unreasonable inferences.” In re Gilead Scis. Secs.
                                  11   Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). A claim is facially plausible when it “allows
                                       the court to draw the reasonable inference that the defendant is liable for the misconduct
Northern District of California




                                  12
 United States District Court




                                  13   alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The claim also “must contain
                                  14   sufficient allegations of underlying facts to give fair notice and to enable the opposing
                                  15   party to defend itself effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
                                  16           To properly plead a claim under Monell, it is insufficient to allege simply that a
                                  17   policy, custom, or practice exists that caused the constitutional violations. AE v. County of
                                  18   Tulare, 666 F.3d 631, 636–37 (9th Cir. 2012). Pursuant to the more stringent pleading
                                  19   requirements set forth in Iqbal, 556 U.S. at 670, and Twombly, 550 U.S. at 553–56, a
                                  20   plaintiff suing a municipal entity must allege sufficient facts regarding the specific nature
                                  21   of the alleged policy, custom or practice to allow the defendant to effectively defend itself,
                                  22   and these facts must plausibly suggest that plaintiff is entitled to relief. AE, 666 F.3d at
                                  23   636–37 (citing Starr, 652 F.3d at 1216, which summarized new pleading standards derived
                                  24   from Iqbal, Twombly and related Supreme Court decisions).
                                  25           If a court grants a motion to dismiss, leave to amend should be granted unless the
                                  26   pleading could not possibly be cured by the allegation of other facts. Lopez v. Smith, 203
                                  27   F.3d 1122, 1127 (9th Cir. 2000).
                                  28   //
                                                                                      5
                                           Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 6 of 16




                                  1    III. Discussion
                                  2         Defendants Ngo and the City of Sunnyvale move to dismiss Solis’ amended
                                  3    complaint on the following grounds: (1) the first claim for relief under 42 U.S.C. § 1983
                                  4    fails to state a claim against Ngo; and (2) the fourth claim for Monell liability under 42
                                  5    U.S.C. § 1983 fails to state a claim against the City of Sunnyvale. See MTD.2
                                  6         As before, the central issues before the Court are (1) whether there was a sufficient
                                  7    nexus between Ngo’s own conduct and the constitutional violations of his subordinates,
                                  8    subjecting him to supervisorial liability under 42 U.S.C. § 1983, and (2) whether the City
                                  9    is subject to municipal liability under any Monell theory under 42 U.S.C. § 1983.
                                  10       A.      42 U.S.C. § 1983
                                  11            To state a constitutional violation under 42 U.S.C. § 1983, a plaintiff must allege
                                       that: (1) the conduct complained of was committed by a person acting under color of state
Northern District of California




                                  12
 United States District Court




                                  13   law; and (2) the conduct violated a right secured by the Constitution or laws of the United
                                  14   States. Gomez v. Toledo, 446 U.S. 635, 639 (1980). Here, Solis alleges constitutional
                                  15   violations of his Fourth Amendment rights, and seeks to impose Monell liability against
                                  16   the City of Sunnyvale.
                                  17            Solis’ first constitutional claim under section 1983 asserts that Defendants
                                  18   Lockwood, Meadows, Nguyen, and Maxwell violated his Fourth Amendment rights by
                                  19   using excessive force to conduct an unreasonable search and seizure. See FAC. ¶ 70. All
                                  20   of Solis’ claims against Ngo allege that in his supervisory capacity as the Chief of Public
                                  21   Safety, Ngo acted under color of law and knew, or reasonably should have known, that his
                                  22   subordinates were engaging in unlawful conduct. See id. ¶ 73. Defendants contend that
                                  23   these allegations still fail to state a claim against Ngo. The Court agrees.
                                  24            The Ninth Circuit has found supervisorial liability under section 1983 where the
                                  25
                                       2
                                  26     As the first ground for dismissal, Defendants argue broadly that the entire FAC fails to
                                       state facts and should be dismissed under Rule 12(b)(6). See MTD at 3–4. Their proposed
                                  27   order, however, makes clear that the motion to dismiss only targets the first and fourth
                                       claims for relief. As such, the Court’s order focuses on Solis’ first claim against Ngo, and
                                  28   fourth claim against the City. The Court DENIES dismissal of the FAC as to the
                                       remaining defendants.
                                                                                     6
                                          Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 7 of 16




                                  1    supervisor was “personally involved in the constitutional deprivation or a sufficient causal
                                  2    connection exists between the supervisor’s unlawful conduct and the constitutional
                                  3    violation.” Lolli v. County of Orange, 351 F.3d 410, 418 (9th Cir. 2003). “Supervisors
                                  4    can be held liable for: 1) their own culpable action or inaction in the training, supervision,
                                  5    or control of subordinates; 2) their acquiescence in the constitutional deprivation of which
                                  6    a complaint is made; or 3) for conduct that showed a reckless or callous indifference to the
                                  7    rights of others.” Cunningham v. Gates, 229 F.3d 1271, 1292 (9th Cir. 2000). The
                                  8    requisite causal connection can be established by setting in motion a series of acts by
                                  9    others, or by knowingly refusing to terminate a series of acts by others, which the
                                  10   supervisor knew or reasonably should have known would cause others to inflict a
                                  11   constitutional injury.” Starr, 652 F.3d at 1207–08 (internal quotations omitted).
                                       “Therefore, the claim that a supervisory official knew of unconstitutional conditions and
Northern District of California




                                  12
 United States District Court




                                  13   ‘culpable actions of his subordinates’ but failed to act amounts to ‘acquiescence in the
                                  14   unconstitutional conduct of his subordinates’ and is ‘sufficient to state a claim of
                                  15   supervisorial liability.’” Keates v. Koile, 883 F.3d 1228, 1243 (9th Cir. 2018) (quoting
                                  16   Starr, 652 F.3d at 1208).
                                  17          First, as explained in the Court’s prior order, Ngo was not present during the events
                                  18   at issue in the complaint, so Solis cannot argue supervisorial liability based on Ngo’s
                                  19   personal involvement. See Dkt. No. 28 at 10. Next, Solis does not adequately allege the
                                  20   required causal connection for supervisor liability under section 1983. See Dkt. No. 28 at
                                  21   8–9. Solis’ factual allegations are predominantly the same as those in his prior complaint.
                                  22   This time, however, Solis adds that: Ngo “led a ‘Use of Force working group’” to address
                                  23   the current use of force policy and evaluate if changes [were] needed, see FAC ¶ 47; that
                                  24   “Ngo hired an outside consultant Hillard Heintze to review and investigate the City’s
                                  25   internal affairs process and to hold officers to a higher standard of accountability,” see id. ¶
                                  26   49; and that the “Sunnyvale Public Safety Officers Association (PSOA) performed a ‘vote
                                  27   of no confidence’ in [Ngo]” and alleged that Ngo failed to “‘provide clear leadership,
                                  28   management, and policy decision.’” See id. ¶ 50.
                                                                                      7
                                          Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 8 of 16




                                  1           None of these allegations illustrate the causal connection between Ngo’s actions
                                  2    and the excessive force and unreasonable search and seizure alleged here. The PSOA’s
                                  3    vote of no confidence still does not show that Ngo’s own culpable action or inaction set in
                                  4    motion the defendant officers’ alleged constitutional violations. Neither does Ngo’s
                                  5    unsuccessful pursuit of implementing a working group and hiring a consultant to address
                                  6    ongoing improvements to the City’s internal affairs processes. These allegations do not
                                  7    present a strong enough showing that Ngo directed or condoned the infliction of
                                  8    constitutional injury against Solis. In fact, it shows that Ngo took action to address
                                  9    generally prevalent issues across police departments — of which he knew or reasonably
                                  10   should have known would cause others to inflict constitutional injury — and did not
                                  11   knowingly refuse to terminate a series of acts by others. See Starr, 652 F.3d at 1207–08.
                                       The amended complaint still does not allege that Ngo knew of or was directly involved in
Northern District of California




                                  12
 United States District Court




                                  13   the decisions leading to the excessive force, search, and seizure of Solis here.
                                  14          Furthermore, the Court previously explained that Solis sufficiently alleged that the
                                  15   officers seized him and that Lockwood, Maxwell, Meadows, and Nguyen lacked probable
                                  16   cause. See Dkt. No. 28 at 9. The Court also found that Solis sufficiently alleged that a
                                  17   warrantless search occurred. See id. But Solis’ makes conclusory allegations that Ngo
                                  18   promulgated unconstitutional policies and procedures which authorized the officers’
                                  19   conduct here, and directly caused the officers’ unconstitutional conduct. See FAC ¶¶ 15,
                                  20   53. These conclusory allegations still do not demonstrate that Ngo is liable for violating
                                  21   the Fourth Amendment in his supervisory capacity. See Dkt. No. 28 at 10.
                                  22          It is insufficient for a plaintiff only to allege that supervisors knew about the
                                  23   constitutional violation and that they generally created policies and procedures that led to
                                  24   the violation, without alleging “a specific policy” or “a specific event” instigated by them
                                  25   that led to the constitutional violations. Hydrick v. Hunter, 669 F.3d 937, 942 (9th Cir.
                                  26   2012) (emphasis in original). The amended complaint here does not allege that Ngo was
                                  27   directly involved in the allegedly unconstitutional conduct or that he had knowledge of the
                                  28   constitutional deprivations and acquiesced in them. See Keates, 883 F.3d at 1243 (finding
                                                                                      8
                                          Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 9 of 16




                                  1    that conclusory allegations that supervisor promulgated unconstitutional policies and
                                  2    procedures which authorized unconstitutional conduct of subordinates do not suffice to
                                  3    state a claim of supervisory liability). Accordingly, the Court GRANTS Defendants’
                                  4    motion to dismiss Solis’ claims against Defendant Ngo, WITHOUT LEAVE TO AMEND.
                                  5        B.    Monell Liability
                                  6           Solis’ fourth claim asserts municipal liability against the City of Sunnyvale for
                                  7    violation of due process pursuant to 42 U.S.C. § 1983. See FAC ¶¶ 95–106. Solis argues
                                  8    the City is liable under Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978) for (1) its
                                  9    custom of employing and retaining police officers who abuse their authority, and its
                                  10   policy, custom, and practice of using excessive force; and (2) its failure to properly train
                                  11   officers. See FAC ¶ 97. Solis no longer argues a ratification theory under Monell. See
                                       Opp’n at 19.
Northern District of California




                                  12
 United States District Court




                                  13          Under section 1983, a municipality is only liable when the alleged acts implement a
                                  14   municipal policy or custom in violation of constitutional rights. See Monell, 436 U.S. at
                                  15   690. “Under Monell, municipalities are subject to damages under § 1983 in three
                                  16   situations: when the plaintiff was injured pursuant to an expressly adopted official policy, a
                                  17   long-standing practice or custom, or the decision of a final policymaker.” Ellins v. City of
                                  18   Sierra Madre, 710 F.3d 1049, 1066 (9th Cir. 2013). A plaintiff may also show that “an
                                  19   official policymaker either delegated policymaking authority to a subordinate or ratified a
                                  20   subordinate’s decision, approving the ‘decision and the basis for it.’” Fuller v. City of
                                  21   Oakland, Cal, 47 F.3d 1522, 1534 (9th Cir. 1995). Again, Solis failed to state a claim for
                                  22   any constitutional violation by the City of Sunnyvale.
                                  23             1. Policy or Long-Standing Custom
                                  24          The Court finds that Solis has insufficiently alleged a long-standing custom, policy,
                                  25   or practice to establish Monell liability. Generally, section 1983 liability may be imposed
                                  26   only when a municipal “policy” or “custom” is the “moving force” behind a violation of
                                  27   federally protected rights. Monell, 426 U.S. at 694.
                                  28          Here, Solis describes the city’s “official recognized custom, policy, and practice” as
                                                                                     9
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 10 of 16




                                  1    unconstitutional without citing any policy statement, ordinance, regulation, or decision
                                  2    officially adopted or promulgated by the City of Sunnyvale. FAC ¶ 97. Absent a formal
                                  3    policy, a plaintiff must show a “longstanding practice or custom which constitutes the
                                  4    standard operating procedure of the local government entity.” Trevino v. Gates, 99 F.3d
                                  5    911, 918 (9th Cir. 1996). Solis’ allegations fail here for the second time. Solis contends
                                  6    that the City has and maintains “an unconstitutional policy, custom, and practice of using
                                  7    excessive force,” and these “practices . . . were done with deliberate indifference to
                                  8    individuals’ safety and rights.” FAC ¶ 97. He also alleges that they are “affirmatively
                                  9    linked to and were a significantly influential force behind [Solis’] injuries.” Id. ¶ 102.
                                  10   Solis alleges that the City “made a conscious decision not to remedy the custom, policy, or
                                  11   practice of excessive force,” as evidenced by “various cases and evidence of citizen
                                       complaints involving excessive force over almost two decades.” Opp’n 11–12. Solis
Northern District of California




                                  12
 United States District Court




                                  13   contends that “these examples show a continued pattern and implicitly accepted custom,
                                  14   practice, or policy of misconduct by [Defendants].” Id. at 11. Finally, Solis alleges that he
                                  15   is informed and believes that “as a matter of official policy rooted in an entrenched posture
                                  16   of deliberate indifference to the constitutional rights of persons who live, work or visit the
                                  17   City of Sunnyvale, the Sunnyvale Public Safety Department has allowed persons to be
                                  18   abused by its [officers.]” FAC ¶ 55. The Court finds that these allegations do not cure the
                                  19   deficiencies in the prior complaint.
                                  20          To start, Solis presents the same factual allegations in his amended complaint, but
                                  21   the same problems with Solis’ prior allegations still exist. Despite the Court’s prior
                                  22   rejection of these authorities, Solis uses the existence of separate excessive force lawsuits
                                  23   against the City to show that there is a long-standing practice or custom. However, these
                                  24   allegations are inapplicable and too attenuated to the instant case. In his amended
                                  25   complaint, Solis cites to Wowak et al. v. City of Sunnyvale et al., No. 03-cv-00394, 2003
                                  26   WL 23688301, in which the plaintiff, a police officer employed by the City, complained of
                                  27   use of excessive force against employees during training, and against detainees. FAC ¶ 59.
                                  28   Wowak is inapplicable here to show a practice or custom in the City of Sunnyvale because
                                                                                      10
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 11 of 16




                                  1    the complained of conduct there occurred over fifteen years ago. See Hunter v. Cty of
                                  2    Sacramento, 652 F.3d 1225, 1227–28 (9th Cir. 2011) (in a case where the practice
                                  3    occurred between 2000–2005, and the complained of incident occurred in 2005, using
                                  4    evidence from a former employee regarding pattern of excessive force is sufficient to show
                                  5    practice or custom).
                                  6           Although statements of a former employee are sufficient to show a custom or
                                  7    practice, the allegations about Wowak are not based on recent or factually similar prior
                                  8    lawsuits to adequately state a claim that the City engaged in a pattern of unconstitutional
                                  9    conduct. Solis also alleged that two more recent lawsuits showed the City’s custom of
                                  10   excessive force, FAC ¶ 61, but neither of those lawsuits resulted in judgments against the
                                  11   City, let alone findings that the City maintained a custom of permitting excessive force.
                                       See Bagley v. City of Sunnyvale, No. 16-cv-02250-LHK, 2017 WL 344998 (N.D. Cal. Jan.
Northern District of California




                                  12
 United States District Court




                                  13   24, 2017) (plaintiff alleged that Sunnyvale had a policy of tolerating and promoting the
                                  14   continued use of excessive force, but the Court found that plaintiff failed to sufficiently
                                  15   allege that Sunnyvale’s policies caused the constitutional violations at issue); see also
                                  16   Purnell v. City of Sunnyvale Police Dep’t, No. 18-cv-02113-EJD, 2020 WL 3833286 (N.D.
                                  17   Cal. July 8, 2020), appeal docketed, No. 20-16447 (9th Cir. Jul. 29, 2020) (plaintiff’s
                                  18   allegations that Sunnyvale used excessive force resulted in summary judgment finding in
                                  19   favor of Sunnyvale). Without facts alleging that these practices amount to a long-standing
                                  20   practice or custom, the mere existence of lawsuits against the City does not adequately
                                  21   show that the City adopted a custom of condoning excessive force.
                                  22          This description of prior incidents is too vague to amount to a long-standing
                                  23   practice or custom. See Clemmons v. City of Long Beach, 379 F. App’x 639, 641 (9th Cir.
                                  24   2010) (holding that improper custom may not be predicated on isolated or sporadic
                                  25   incidents; it must be founded upon practices of sufficient duration, frequency and
                                  26   consistency that the conduct has become a traditional method of carrying out policy).
                                  27   Solis mentioned three prior incidents, Wowak, Bagley, and Purnell, in which different
                                  28   plaintiffs complained of excessive force. FAC ¶¶ 59–61. However, these three incidents
                                                                                     11
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 12 of 16




                                  1    are not sufficient to establish a custom. See Meehan v. Los Angeles County, 856 F.2d 102
                                  2    (9th Cir. 1988). Solis’ misplaced reliance upon the same cases this Court rejected in its
                                  3    prior order does not cure the deficiencies in his complaint.
                                  4           Notably, in his opposition memorandum Solis identifies new facts that are not
                                  5    contained in the amended complaint. See Opp’n at 13–16. Solis describes events
                                  6    recounted at an open forum with Sunnyvale City Council on June 25, 2020. See Opp’n at
                                  7    13. According to Solis, “[s]everal residents discussed frightening experiences” and “called
                                  8    in to discuss concerns with excessive force and intimidation from the Sunnyvale Police.”
                                  9    Id. Generally, the Court may not consider any material outside the pleadings in ruling on a
                                  10   Rule 12(b)(6) motion. United States v. Corinthian Colleges, 655 F.3d 984, 998 (9th Cir.
                                  11   2011). There are two exceptions to this rule: (1) when the complaint necessarily relies on
                                       the materials and their authenticity is not contested (incorporation by reference), or (2)
Northern District of California




                                  12
 United States District Court




                                  13   where the court takes judicial notice of the matters of public record. Lee, 250 F.3d at 689
                                  14   (citation omitted). The incorporation by reference doctrine allows material that is attached
                                  15   to the complaint to be considered, as well as “unattached evidence on which the complaint
                                  16   ‘necessarily relies’ if: (1) the complaint refers to the document; (2) the document is central
                                  17   to plaintiff’s claim; and (3) no party questions the authenticity of the document.”
                                  18   Corinthian Colleges, 655 F.3d at 999.
                                  19          The Court cannot consider allegations found only in Solis’ opposition memorandum
                                  20   and not in the amended complaint. See Schneider v. California Dept. of Corrections, 151
                                  21   F.3d 1194, 1197 n.1 (9th Cir. 1998) (“In determining the propriety of a Rule 12(b)(6)
                                  22   dismissal, a court may not look beyond the complaint to a plaintiff’s moving papers, such
                                  23   as a memorandum in opposition to a defendant’s motion to dismiss,” citing Harrell v.
                                  24   United States, 13 F.3d 232, 236 (7th Cir. 1993) (emphasis original)). Here, Solis’
                                  25   description of the June 2020 city council forum was not contained in or attached to the
                                  26   amended complaint, nor does the amended complaint necessarily rely on those materials.
                                  27   And no party has requested that the Court take judicial notice. Further, while the Court
                                  28   may take judicial notice of facts in a public record, factual questions exist as to the content
                                                                                      12
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 13 of 16




                                  1    and authenticity of the statements made by citizens at the City Council public forum. Solis
                                  2    merely imparted his summary of those proceedings to the Court. As such, this militates
                                  3    against taking judicial notice. Thus, the Court need not consider those facts as part of a
                                  4    12(b)(6) determination.
                                  5           Even if the Court incorporates those additional facts contained in Solis’ opposition,
                                  6    the Court’s recommendation remains the same — Solis’ argument still does not revive his
                                  7    practice or long-standing custom claims. Solis argues that Sunnyvale residents appeared at
                                  8    the June 2020 city council forum to complain of various isolated incidents where
                                  9    Sunnyvale police officers (including Defendant Lockwood) spoke aggressively to a group
                                  10   of young adults, see Opp’n at 14, conducted an “aggressive” and “inappropriate physical
                                  11   search” of a different individual, see id. at 15, and used excessive force against a protester,
                                       see id. at 15. Those isolated incidents are dissimilar to the incident at hand here, and do
Northern District of California




                                  12
 United States District Court




                                  13   not establish a practice or custom. Additionally, these facts go against Solis’ argument that
                                  14   the City is deliberately indifferent to the use of excessive force. According to Solis, those
                                  15   young adults lodged a complaint against Defendant Lockwood, and once reported to the
                                  16   City, the City sustained the complaint. See Opp’n at 14. Solis attempts to argue that there
                                  17   is an identified custom, but his argument shows that the City is not deliberately indifferent
                                  18   to reported problematic actions. Even still, the complained of action there was not
                                  19   excessive force like Solis complains of here.
                                  20          Finally, Solis’ vague allegations similarly fail to show that a long-standing practice
                                  21   exists based on a history of citizen complaints. Solis alleges that there are “twenty-four
                                  22   citizen complaints of excessive force against [the City] from 2007–Present,” and that upon
                                  23   information and belief, “in every single one of these reported incidents . . . [the City] has
                                  24   deemed the complaints regarding the officers to be “Unfounded,” “Not Sustained,”
                                  25   “Exonerated,” and as an “Inquiry Only.” FAC ¶ 57. The Court cannot draw conclusions
                                  26   based on the fact that the City did not pursue twenty-four citizen complaints over the
                                  27   course of thirteen years. And as noted above, Solis even acknowledges that the City has
                                  28   pursued citizen complaints against its own officers. Accordingly, the Court disregards
                                                                                       13
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 14 of 16




                                  1    Solis’ arguments regarding policy or long-standing custom.
                                  2               2. Inadequacy of Training
                                  3           In order to establish a failure to train theory under Monell, a plaintiff must show that
                                  4    a particular training deficiency was so egregious that it “amount[ed] to deliberate
                                  5    indifference to the rights of persons with whom the police come into contact.” City of
                                  6    Canton v. Harris, 489 U.S. 378, 388 (1989). This type of indifference may be shown
                                  7    when, for example, “policymakers are on actual or constructive notice that a particular
                                  8    omission in their training program causes city employees to violate citizens’ constitutional
                                  9    rights” but still choose to retain that program. Connick, 563 U.S. 51, 61. “A pattern of
                                  10   similar constitutional violations by untrained employees is ‘ordinarily necessary’ to
                                  11   demonstrate deliberate indifference for purposes of failure to train.” Id. (emphasis added)
                                       (quoting Bryan Cty, 520 U.S. at 409).
Northern District of California




                                  12
 United States District Court




                                  13          Under this theory, Solis again alleges that the City’s “failure to discipline and
                                  14   properly train any of the involved Officers is evidence of an official policy, entrenched
                                  15   culture, and posture of deliberate indifference toward protecting citizen’s [sic] rights,” and
                                  16   that his injuries are a “proximate result of the [City’s] failure to properly supervise and
                                  17   train its Police Officers.” FAC ¶ 57. By repeating these same allegations in the amended
                                  18   complaint, Solis still has not alleged enough facts to show that the City acted with
                                  19   deliberate indifference as to its officers’ use of force during arrests, and he relies on merely
                                  20   conclusory statements. Solis generally alleges that the City’s training of officers is
                                  21   inadequate because they train in “following through with excessive force, false arrest, and
                                  22   the unreasonable search and seizure.” FAC ¶ 62. He also alleges that the failure to train is
                                  23   evident based on the Sunnyvale Public Safety Manual which states “[e]mployees shall
                                  24   obey the lawful orders given by higher ranking officers. An employee shall not refuse or
                                  25   fail to obey an order given by a higher ranking officer.” Id. Because defendant Lockwood
                                  26   is Meadows’ direct supervisor, Solis alleges that when Lockwood directed and ordered
                                  27   Meadows to search Solis’ apartment without a valid warrant, he did so as a result of the
                                  28
                                                                                      14
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 15 of 16




                                  1    “approved and department-wide policy” and Meadows “followed the lead and direction of
                                  2    Defendant Lockwood” per their training. Id.
                                  3           Solis concludes that this provision of the public safety manual trains officers to use
                                  4    excessive force, at their superior’s request. See id. ¶ 62. He bases this allegation on
                                  5    Lockwood’s position as Meadows’ direct supervisor. Id. ¶ 62. Evidence of the failure to
                                  6    train a single employee is ordinarily insufficient to establish that the failure to train was a
                                  7    municipality’s deliberate policy. Connick, 563 U.S. 51, 66; see Blankenhorn v. City of
                                  8    Orange, 485 F.3d 463, 484–85 (9th Cir. 2007) (absent evidence of a ‘program-wide
                                  9    inadequacy in training,’ any shortfall in a single officer’s training was classified as
                                  10   negligence rather than deliberate indifference).
                                  11          Solis’ only new allegations state legal conclusions: that the City “failed to
                                       implement or require a use of force continuum when dealing with citizens. The lack of a
Northern District of California




                                  12
 United States District Court




                                  13   policy or training of a use of force continuum contributed to, and was a causal connection
                                  14   to the excessive forced used on the Plaintiff,” FAC ¶ 56; and “there was a failure to re-
                                  15   train, implement, address or ensure that all officers including the named Defendants
                                  16   received updated training regarding the use of force,” id. ¶ 48. Furthermore, the amended
                                  17   complaint does not contain allegations concerning what training the City’s officers receive
                                  18   now — only what type of training allegedly occurred over fifteen years ago in Wowak et
                                  19   al. v. City of Sunnyvale et al., No. 03-cv-00394, 2003 WL 23688301. Solis does not
                                  20   provide anything new about the City’s training policies to demonstrate that the City was
                                  21   deliberately indifferent. Accordingly, Solis’ allegations of inadequate training are still
                                  22   insufficient to survive a motion to dismiss.
                                  23       C.     Leave to Amend
                                  24          Federal Rule of Civil Procedure 15(a) establishes that leave to amend “shall be
                                  25   freely given when justice so requires.” Fed. R. Civ. P. 15(a). In general, valid reasons for
                                  26   denying leave to amend include undue delay, bad faith, prejudice, and futility. Foman v.
                                  27   Davis, 371 U.S. 178, 182 (9162). The court may also consider whether pleadings have
                                  28   previously been amended. Bonin v. Calderon, 59 F.3d 815, 845 (9th Cir. 1995).
                                                                                      15
                                         Case 5:20-cv-03912-NC Document 35 Filed 12/14/20 Page 16 of 16




                                  1           In this case, Solis has already been afforded the opportunity to amend his
                                  2    complaint. Solis parroted many of the same insufficient allegations contained in his
                                  3    original complaint and did not even include the full scope of factual allegations addressed
                                  4    in his opposition. The amended complaint fails to make further allegations to support a
                                  5    claim against Ngo and the City. And even if the materials outside the pleadings had been
                                  6    included in his amended complaint, they still would not have been sufficient to state a
                                  7    claim against the moving defendants. As such, the Court finds that further leave to amend
                                  8    would be futile. Solis’ request for leave to amend is DENIED. See Opp’n at 10, 16.
                                  9    IV. Conclusion
                                  10        The court orders the following:
                                  11          • The motion to dismiss Solis’ first claim under 42 U.S.C. § 1983 against Ngo is
                                                 hereby GRANTED WITHOUT LEAVE TO AMEND;
Northern District of California




                                  12
 United States District Court




                                  13          • The motion to dismiss Solis’ fourth claim against the City of Sunnyvale for
                                  14             Monell liability is hereby GRANTED WITHOUT LEAVE TO AMEND; and
                                  15          • The motion to dismiss all claims against Lockwood, Meadows, Nguyen, and
                                  16             Maxwell is DENIED.
                                  17          Defendants LOCKWOOD, MEADOWS, NGUYEN, and MAXWELL must answer
                                  18   the amended complaint by January 4, 2021.
                                  19          IT IS SO ORDERED.
                                  20
                                  21   Dated: December 14, 2020                  _____________________________________
                                                                                       NATHANAEL M. COUSINS
                                  22                                                   United States Magistrate Judge
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                    16
